      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LAMONTE MCINTYRE &,
ROSE LEE MCINTYRE,

                                         Plaintiffs,

        v.                                                    Case No. 2:18-cv-02545-KHV-KGG

UNIFIED GOVERNMENT OF WYANDOTTE
COUNTY AND KANSAS CITY, KS, et al.,

                                         Defendants.


             Answer of the Unified Government to the Second Amended Complaint

        The Unified Government of Wyandotte County and Kansas City, Kansas (Unified

Government or Defendant) answers the Second Amended Complaint [ECF 74] as follows:

        1.      All allegations not specifically admitted herein are denied.

        2.      Paragraph 1 is denied.

        3.      In response to ¶ 2, it is admitted that Lamonte McIntyre was convicted of two

counts of murder and was imprisoned 23 years; it is admitted that the District Attorney dismissed

the charges after the convictions were vacated and a new trial granted. Defendant denies the

remaining allegation in ¶ 2.

        4.      Paragraphs 3 and 4 are denied.

        5.      In response to ¶¶ 5 and 6, it is admitted that Ruby Mitchell identified Lamonte

McIntyre as the shooter and that Lamonte McIntyre was arrested a few hours after the murders for

which he was convicted had occurred. The remaining allegations in ¶¶ 5 and 6 are denied.




{T0466911}                                             1
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 2 of 10




        6.     In response to ¶ 7, it is admitted that Niko Quinn, at trial, identified Lamonte

McIntyre as the shooter. The remaining allegations in ¶ 7 are denied.

        7.     In response to ¶ 8, it is admitted that Dennis Barber reported statements he

attributed to Rose McIntyre. The remaining allegations in ¶ 8 are denied.

        8.     Paragraph 9 is denied.

        9.     In response to ¶ 10, it is admitted that officers were told Stacy Quinn knew who the

suspect was; Goblubski reported Stacy Quinn was “not available” when he attempted to interview

her; and that there is no record of an interview with Stacy Quinn. Defendant lacks sufficient

knowledge or information admit or deny whether Stacy Quinn instantly recognized the shooter

and, for that reason, denies the same. The remaining allegations in ¶ 10 are denied.

        10.    In response to ¶ 11, it is admitted that no search warrant was sought or secured. The

remaining allegations of ¶ 11 are denied.

        11.    In response to ¶ 12, it is admitted that Lamonte McIntyre was convicted following

a jury trial. The remaining allegations in ¶ 12 are denied.

        12.    In response to ¶ 13, it is admitted that an affidavit appears to have been signed by

Niko Quinn and that Stacy Quinn testified in a post-trial hearing. The remaining allegations in ¶ 13

are denied.

        13.    In response to ¶ 14, it is admitted that the district court permitted an evidentiary

hearing. Defendant lacks the knowledge to admit or deny the remaining allegations in ¶ 14 and,

for that reason, denies them.

        14.    In response to ¶ 15, it is admitted the District Attorney requested that the court find

that manifest injustice existed and grant Lamonte McIntyre a new trial and that, after the court did

so, the District Attorney dismissed the charges. The remaining allegations in ¶ 15 are denied.




{T0466911}                                       2
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 3 of 10




        15.     Paragraph 16 describes the nature of plaintiffs’ claims and alleges no facts; ¶ 16 is

nonetheless denied.

        16.     In response to ¶ 17, it is admitted plaintiffs bring claims under 42 U.S.C. § 1983

and state law. It is denied plaintiffs are entitled to any relief.

        17.     In response to ¶¶ 18 and 19, it is admitted the court has subject matter jurisdiction

to the extent plaintiffs substantially complied with K.S.A. 12-105b(d); it is further admitted that

venue is appropriate.

        18.     Defendant lacks the knowledge to admit or deny ¶¶ 20 and 21 and, for that reason,

denies them.

        19.     Paragraph 22 is admitted.

        20.     In response to ¶¶ 23 through 30, it is admitted that Roger Golubski, James Michael

Krstolich, Dennis Ware, James. L. Brown, Dennis Otto Barber, Clyde Blood, W.K. Smith, and

Steve Culp were, for varying periods, employed as police officers and detectives for the Kansas

City, Kansas Police Department. Defendant does not know what “all times relevant to this

complaint” entails and therefore denies the remaining allegations of ¶¶ 23 through 30.

        21.     Paragraphs 31 through 38 are denied.

        22.     In response to ¶ 39 it is admitted Roger Golubski achieved the rank of captain by

the time he retired; it is admitted that Terry Ziegler was partnered with Golubski for a time. The

remaining allegation in ¶ 39 are denied.

        23.     Paragraphs 40 through 45 are denied.

        24.     Defendant lacks the knowledge to admit or deny the allegations in ¶ 46 and, for that

reason, denies them.

        25.     In response to ¶ 47, it is admitted that neither Neil Edgar, Jr. nor Marlon Williams




{T0466911}                                          3
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 4 of 10




were prosecuted for the murders of Donald Ewing and Doniel Quinn. Defendant lacks the

knowledge to admit or deny the remaining allegations in ¶ 47 and, for that reason, denies them.

        26.    Defendant lacks the knowledge to admit or deny the allegations in ¶ 48 and, for that

reason, denies them.

        27.    Paragraphs 49 through 51 are denied.

        28.    Defendant lacks the knowledge to admit or deny the allegations in ¶ 52 and, for that

reason, denies them.

        29.    Paragraph 53 is denied.

        30.    In response to ¶ 54, it is admitted Ruby Mitchell initially described the perpetrator

as a person 5’6” tall. Defendant lacks the knowledge to admit or deny the remaining allegations in

¶ 54 and, for that reason, denies them.

        31.    Paragraph 55 is denied.

        32.    In response to ¶ 56, it is admitted that defendant Golubski drove Mitchell to the

police headquarters for questioning. The remaining allegations in ¶ 56 are denied.

        33.    In response to ¶ 57, it is admitted that Mitchell identified Lamonte McIntyre from

a photo array that included a photo of Lamonte McIntyre. It is denied any defendant used coercion

or suggestion to force a false identification. Defendant lacks the knowledge to admit or deny the

remaining allegations in ¶ 57 and, for that reason, denies them.

        34.    Paragraph 58 is denied.

        35.    Defendant lacks the knowledge to admit or deny the allegations in ¶ 59 and, for that

reason, denies them.

        36.    Paragraphs 60 and 61 are denied.

        37.    In response to ¶ 62, it is admitted that only one of the persons in the photo array




{T0466911}                                       4
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 5 of 10




was named Lamonte. The remaining allegations in ¶ 62 are denied.

        38.    In response to ¶ 63, it is admitted Mitchell identified Lamonte McIntyre from his

photo. Defendant lacks the knowledge to admit or deny the remaining allegations in ¶ 63 and, for

that reason, denies them.

        39.    Paragraphs 64 and 65 are denied.

        40.    In response to ¶ 66, it is admitted defendant Barber testified he heard Lamonte

McIntyre was the perpetrator. The remaining allegations in ¶ 66 are denied.

        41.    In response to ¶ 67, it is admitted that Golubski and Ware met with Niko Quinn

who was shown a photo array. The remaining allegations in ¶ 67 are denied.

        42.    In response to ¶ 68, it is admitted that Golubski met Niko Quinn behind the

Wyandotte High School track where she identified Lamonte McIntyre as the shooter and that

Golubski did not write a report recording the interview with Quinn. The remaining allegations in

¶ 68 are denied and, for that reason, ¶ 69 is denied as well.

        43.    Paragraphs 70 and 71 are denied.

        44.    In response to ¶ 72, it is admitted there are statements purportedly by Niko Quinn

recanting her prior testimony. The remaining allegations in ¶ 72 are denied.

        45.    In response to ¶ 73, it is admitted that Lamonte McIntyre was arrested a few hours

after the shooting based on an identification of him by Ruby Mitchell. The remaining allegations

in ¶ 73 are denied.

        46.    Paragraphs 74 through 76 are denied.

        47.    Paragraph 77 is admitted.

        48.    Paragraphs 78 through 81 are denied.

        49.    In response to ¶ 82, it is admitted that Stacy Quinn was not called at trial. The




{T0466911}                                        5
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 6 of 10




remaining allegations in ¶ 82 are denied.

        50.    In response to ¶ 83, it is admitted that defendant Smith arrived on scene and

interviewed witnesses. Defendant lacks the knowledge to admit or deny the remaining allegations

in ¶ 83 and, for that reason, denies them.

        51.    Defendant lacks the knowledge to admit or deny the allegations in ¶ 84 and, for that

reason, denies them.

        52.    In response to ¶ 85, it is admitted that Smith conducted a 4-minute taped interview

of Niko Quinn. It is denied that Smith intentionally omitted information from the interview or

other documentation. Defendant lacks the knowledge to admit or deny the remaining allegations

in ¶ 85 and, for that reason, denies them.

        53.    The first sentence of ¶ 86 is denied. Defendant lacks the knowledge to admit or

deny the remaining allegations in ¶ 86 and, for that reason, denies them.

        54.    Paragraph 87 is denied.

        55.    In response to ¶¶ 88 and 89, it is admitted that defendant Blood was briefly on scene

then was directed to the hospital where the shooting victims had been taken. The remaining

allegation in ¶¶ 88 and 89 are denied.

        56.    Paragraphs 90 and 91 are denied.

        57.    Defendant lacks the knowledge to admit or deny the allegations in ¶¶ 92 through

94 and, for that reason, denies them.

        58.    Paragraphs 95 through 98 are denied.

        59.    Defendant lacks the knowledge to admit or deny the allegations in ¶ 99 and, for that

reason, denies them.

        60.    Paragraph 100 is denied.




{T0466911}                                       6
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 7 of 10




          61.   In response to ¶ 101, it is admitted Lamonte McIntyre was convicted following a

jury trial and sentenced to two consecutive life terms. The remaining allegations in ¶ 101 are

denied.

          62.   In response to ¶ 102, it is admitted that a direct appeal was taken, habeas relief was

sought, and post-conviction motions were filed. Defendant lacks the knowledge to admit or deny

the remaining allegations in ¶ 102 and, for that reason, denies them.

          63.   Defendant lacks the knowledge to admit or deny the allegations in ¶¶ 103 through

105 and, for that reason, denies them.

          64.   In response to ¶ 106, it is admitted that Lamonte McIntyre filed a motion to vacate

his conviction, that the conviction was vacated and the charges were dismissed.

          65.   Paragraphs 107 through 123 are denied.

          66.   Defendant lacks the knowledge to admit or deny the allegations in ¶¶ 124 and 125

and, for that reason, denies them.

          67.   Paragraphs 126 through 144 are denied.

          68.   Defendant lacks the knowledge to admit or deny the allegations in ¶¶ 145 and 147

and, for that reason, denies them.

          69.   Paragraphs 146 and 148 through 152 are denied.

          70.   In response to ¶ 153, defendant incorporates the remainder of its answer.

          71.   Paragraphs 154 through 160 are denied.

          72.   In response to ¶ 161, defendant incorporates the remainder of its answer.

          73.   Paragraphs 162 through 167 are denied.

          74.   In response to ¶ 168, defendant incorporates the remainder of its answer.

          75.   In response to ¶ 169, it is admitted that Rose McIntyre is the mother of Lamonte




{T0466911}                                        7
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 8 of 10




McIntyre. Defendant lacks the knowledge to admit or deny the remaining allegations in ¶ 169 and,

for that reason, denies them.

          76.   Paragraphs 170 through 172 are denied.

          77.   In response to ¶ 173, defendant incorporates the remainder of its answer.

          78.   Paragraphs 174 through 176 are denied.

          79.   In response to ¶ 177, defendant incorporates the remainder of its answer.

          80.   Paragraphs 178 through 180 are denied.

          81.   In response to ¶ 181, defendant incorporates the remainder of its answer.

          82.   Paragraphs 182 through 186 are denied.

          83.   In response to ¶ 187 defendant incorporates the remainder of its answer.

          84.   Paragraphs 188 through 195 are denied.

          85.   In response to ¶ 196, defendant incorporates the remainder of its answer.

          86.   Paragraphs 197 through 200 are denied.

          87.   In response to ¶ 201, it is admitted that a notice was submitted and no response was

made within 120 days.

          88.   In response to ¶ 202, defendant incorporates the remainder of its answer.

          89.   Paragraphs 203 through 205 are denied.

          90.   In response to ¶ 206, it is admitted that a notice was submitted and no response was

made within 120 days.

          91.   Plaintiffs’ claims are barred by the applicable statutes of limitations and statutes of

repose.

          92.   Plaintiffs’ claims are barred or limited by the extent to which any notice of claim

failed to substantially comply with K.S.A. 12-105b.




{T0466911}                                        8
      Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 9 of 10




        93.      Plaintiffs’ claims are barred by the doctrine of sovereign immunity and the

provisions of the Kansas Tort Claims Act, K.S.A. 75-6101, et seq.

        94.      Plaintiffs’ damages are limited by K.S.A. 75-6105, K.S.A. 60-1903, and K.S.A.

60-19a02.

        95.      Plaintiffs’ damages are limited or offset by Lamonte McIntyre’s monetary recovery

under K.S.A. 60-5004.

        96.      Plaintiffs’ claims are barred because an adequate, alternative remedy exists.

        97.      Plaintiffs’ claims may be barred, in whole or in part, by laches, waiver, and/or

estoppel.

        98.      Defendant reserves the right to amend its affirmative defenses as information is

discovered through the course of investigation and discovery.

        Defendant requests the Court to find in its favor, to find that Plaintiffs take nothing by way

of their pleading, to dismiss this case with prejudice, and award defendant its costs and including

attorney fees.

                                      Demand for Jury Trial

        Defendant demands a trial by jury on all issues so triable in this action.

                                   Designation of Place of Trial

        Defendant designates Wichita, Kansas as the place of trial.

                                               Fisher, Patterson, Sayler & Smith, LLP
                                               3550 S.W. 5th Street
                                               Topeka, Kansas 66606
                                               Tel: (785) 232-7761 | Fax: (785) 232-6604
                                               dcooper@fisherpatterson.com

                                               s/David R. Cooper
                                               David R. Cooper                                #16690
                                               -and-




{T0466911}                                        9
     Case 2:18-cv-02545-KHV-KGG Document 206 Filed 05/14/20 Page 10 of 10




                                              Henry E. Couchman Jr., #12842
                                              Edward James Bain, #26442
                                              Unified Government of Wyandotte
                                              County/Kansas City, Kansas
                                              Legal Department
                                              701 N. 7th Street, Suite 961
                                              Kansas City, Kansas 66101
                                              Tel: (913) 573-5060 | Fax: (913) 573-5243
                                              hcouchman@wycokck.org
                                              jbain@wycokck.org
                                              Attorneys for Defendant Unified Government of
                                              Wyandotte County and Kansas City, Kansas

                                      Certificate of Service

        I hereby certify on the 14th day of May, 2020, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send a notice of electronic filing to
counsel of record:

        Michael J. Abrams – Michael.Abrams@LatrhopGPM.com
        William G. Beck – William.Beck@LatrhopGPM.com
        Alexander T. Brown – Alexander.Brown@LatrhopGPM.com
        Cheryl A. Pilate – cpilate@morganpilate.com
        Lindsay J. Runnels – lrunnels@morganpilate.com
        Barry Scheck – barry@nsbcivilrights.com
        Emma Freudenberger - emma@nsbcivilrights.com
        Amelia Green - amelia@nsbcivilrights.com
        Richard Sawyer – rick@nsbcivilrights.com
        Alana M. McMullin – Alana.McMullin@LatrhopGPM.com
        Attorneys for Plaintiffs

        Sean M. Sturdivan - s.sturdivan@swrsllp.com
        Elizabeth A. Evers – e.evers@swrsllp.com
        Tracy M. Hayes – t.hayes@swrsllp.com
        Attorneys for The Estate of Detective James Michael Krstolich, Detective Dennis
        Ware, Officer James L. Brown, The Estate of Lieutenant Dennis Otto Barber,
        Detective Clyde Blood, Detective W.K. Smith, and The Estate of Lieutenant Steve
        Culp

        Morgan L. Roach – morgan@mccauleyroach.com
        Sean P. McCauley – sean@mccauleyroach.com
        Nicholas S. Ruble – nicholas@mccauleyroach.com
        Attorneys for Defendant Roger Golubski

                                              s/David R. Cooper



{T0466911}                                      10
